Citation Nr: 0508333	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  02-09 253	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  The veteran served during the Vietnam War in Thailand, 
from July 1966 to August 1967.

2.  The veteran's diabetes mellitus was first manifested many 
years after service and is not related to his service.  


CONCLUSION OF LAW

Diabetes mellitus, claimed as due to herbicide exposure, was 
not incurred in or aggravated during active service; nor may 
it be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act  

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for service connection for diabetes mellitus.  In this 
context, the Board notes that a substantially complete 
application was received in March 2001.  In November 2001, 
the claim was denied by the AOJ and the veteran appealed to 
the Board.  In August 2003, the Board remanded the claim to 
the Appeals Management Center (AMC), as the veteran had not 
received proper notice under the VCAA.  In January 2004, the 
AMC provided notice to the veteran regarding the VA's duties 
to notify and to assist.  Specifically, the AMC notified the 
veteran of information and evidence necessary to substantiate 
the claim; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to notify VA of any other information 
or evidence that may support his claim.  In a November 2004 
statement of the case, the AOJ readjudicated the claim based 
on all the evidence, without taint from prior adjudications.  
Therefore, the Board finds no prejudice in the fact that the 
initial AOJ denial pre-dated VCAA-compliant notice.  
Accordingly, the Board finds that the content and timing of 
the January 2004 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

With respect to the duty to assist, the Board notes that the 
veteran's service personnel records and service medical 
records have been associated with the claims file.  
Additionally, all private and VA clinical treatment records 
identified by the veteran have been secured.  

The Board observes that the veteran is in receipt of Social 
Security Administration (SSA) benefits; however, the duty to 
assist does not attach to obtaining these records in this 
case.  The Court has indicated that a SSA determination is 
pertinent to a determination of the veteran's ability to 
engage in substantial gainful employment.  See Martin v. 
Brown, 4 Vet. App. 134, 140 (1993).  Here, however, the 
critical issue was not whether the veteran is employable, but 
whether his current disability was related to his military 
service.  Accordingly, a SSA determination would have no 
relevance in this case.  See 38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2004).

Therefore, the Board finds that VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Service Connection 

The veteran contends that he is entitled to service 
connection for diabetes mellitus, as it is a disease that is 
presumptively connected to exposure to herbicides, which he 
further contends occurred to him during the Vietnam War while 
he was stationed in Thailand.  In support of his claim, the 
veteran has submitted treatment records confirming a 
diagnosis of the disease, as well as research showing that in 
1999, a chemical substance was found buried under a taxiway 
at a southern Thai airport.  Derivatives of two substances 
known to be ingredients of Agent Orange were detected in the 
substance. 

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  
Diabetes mellitus is a chronic disease subject to presumptive 
service connection.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Alternatively, a disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a).  Type II diabetes (diabetes mellitus) 
is so listed in the regulation.

For purposes of establishing service connection for a listed 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, type II diabetes shall be 
service-connected if the requirements of 
§ 3.307(a)(6) are met, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

Presumptive Service Connection - Exposure to Herbicides  

Diabetes mellitus is a listed disability under 38 C.F.R. 
§ 3.309(e), and is therefore subject to the presumption for 
service connection due to exposure to herbicides.  However, 
the veteran's DD Form 214, Report of Transfer or Discharge, 
and his service personnel records, confirm that during the 
Vietnam War, he was stationed in Thailand, at the Korat Royal 
Thai Air Force Base.  These records do not indicate that the 
conditions of the veteran's service involved duty or 
visitation in the Republic of Vietnam, and he does not so 
allege.  Therefore, under the governing regulations, the 
veteran's service is not qualifying service to fit within the 
parameters of the presumption based on exposure to herbicides 
under 38 C.F.R. § 3.307(a)(6).  As such, the veteran is not 
presumed to have been exposed to herbicides, and presumptive 
service connection for diabetes mellitus cannot be 
established.

Presumptive Service Connection - Chronic Diseases

Diabetes mellitus is also a listed disability under 38 C.F.R. 
§ 3.309(a), and is therefore subject to the presumption for 
service connection for chronic diseases.  However, under 
38 C.F.R. § 3.307(a)(3), diabetes mellitus must have become 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  In this case, the 
veteran separated from service in December 1968.  The 
earliest instance of record of clinical treatment for 
diabetes mellitus is in May 1987, nearly twenty years after 
separation.  Therefore, this presumption is not applicable. 

Direct Service Connection 

As indicated above, to establish direct service connection, a 
current disability must be medically linked to an incident in 
service.  The Board notes that the veteran's service medical 
records are negative for any diagnosis of diabetes mellitus.  
Specifically, the veteran's May 1965 enlistment examination 
and September 1968 separation examination both show normal 
evaluations of the endocrine system, with negative test 
results for albumin and sugar.  

Clinical records of post service treatment, dated from May 
1986 to April 2004, are also associated with the claims file.  
Relevant records include the initial diagnosis of diabetes 
mellitus by the veteran's private physician in May 1987.  
Records from that date to April 2004 document the veteran's 
ongoing treatment for diabetes, to include dietary 
restrictions and insulin therapy, as well as his treatment 
for unrelated disorders.  Also of note is a comprehensive 
follow-up visit at a VA clinic, which noted the veteran to be 
morbidly obese for his entire life.  He had uncontrolled 
hypertension and multivessel coronary artery disease.  His 
insulin-dependent type 2 diabetes was characterized as 
controlled.  
The Board observes that the record as a whole is negative for 
any medical opinion as to the etiology of the veteran's 
diabetes mellitus, or of any connection it may or may not 
have to his service, to include the claimed exposure to 
herbicides.   The Board is required to seek a medical opinion 
when the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but does contain competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4) (2004).  

In this case, while there is competent evidence of a current 
disability, there is no evidence of record to establish that 
the veteran suffered some event in service that would cause 
him to develop diabetes.  While the veteran has submitted 
research to the effect that trace elements of chemicals known 
to be found in Agent Orange were found underground at an 
airport in southern Thailand, there is nothing to suggest 
that the veteran was at that airport during the time those 
chemicals were buried, or at any other time.  Nor does the 
veteran claim that to be the case.  There is no indication of 
any connection between his diabetes mellitus and his service.  
Consequently, the Board finds no basis on which to conclude 
that a medical opinion should be sought. 

The Board has also considered the veteran's own assertions 
that his diabetes mellitus was caused by exposure to 
herbicides in service.  The Board finds that such assertions 
are afforded no probative weight in the absence of evidence 
that the veteran has the expertise to render opinions about 
medical matters.  Although the veteran is competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The evidence does not reflect that 
the veteran possesses medical knowledge which would render 
his opinion as to etiology and a medical diagnosis competent.



As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for diabetes mellitus, either directly or 
by presumption, is not warranted.  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.


                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


